              Case 2:20-cv-07581-JAK-SK Document 20 Filed 08/13/21 Page 1 of 3 Page ID #:289



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Lisa R. Weddle, Bar No. 259050
                     2   Behrouz Shareghi Arani, Bar No. 304501
                         300 South Grand Avenue
                     3   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     4   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     5   Email: lisa.weddle@morganlewis.com
                                behrouz.shareghiarani@morganlewis.com
                     6
                         Attorneys for Defendant
                     7   BMW of North America, LLC
                     8

                     9
                                             UNITED STATES DISTRICT COURT
                    10
                                           CENTRAL DISTRICT OF CALIFORNIA
                    11

                    12   SAMAN ALISHAHI,                         Case No. 2:20−cv−07581 JAK (SKx)
                    13                    Plaintiff,
                                                                 NOTICE OF APPEARANCE OF
                    14              vs.                          COUNSEL OF DEFENDANT BMW
                                                                 OF NORTH AMERICA, LLC
                    15   BMW OF NORTH AMERICA, LLC,
                         and DOES 1 through 10, inclusive,       Judge:          Hon. Judge John A.
                    16                                                           Kronstadt
                                          Defendants.
                    17                                           Department:    10B
                                                                 Removal Filed: August 20, 2020
                    18                                           Action Filed: July 17, 2020
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                          CASE NO. 2:20−CV−07581 JAK (SKX)
                                                                                  NOTICE OF APPEARANCE
              Case 2:20-cv-07581-JAK-SK Document 20 Filed 08/13/21 Page 2 of 3 Page ID #:290



                     1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                     2   RECORD: PLEASE TAKE NOTICE that the following attorneys of Morgan,
                     3   Lewis & Bockius LLP, enter their appearance as counsel for Defendant BMW of
                     4   North America, LLC, in this matter:
                     5

                     6                                     Lisa R. Weddle
                                                       Behrouz Shareghi Arani
                     7                             Morgan, Lewis & Bockius LLP
                     8                                 300 South Grand Avenue
                                                        Twenty-Second Floor
                     9                          Los Angeles, California 90071-3132
                    10                               Telephone: +1.213.612.2500
                                                     Facsimile: +1.213.612.2501
                    11                             lisa.weddle@morganlewis.com
                    12                        behrouz.shareghiarani@morganlewis.com

                    13         Please serve said counsel with all pleadings and notices in this action.
                    14   Dated:      August 13, 2021                   MORGAN, LEWIS & BOCKIUS LLP
                    15

                    16                                                 By     /s/ Behrouz Shareghi Arani
                                                                            Behrouz Shareghi Arani
                    17                                                      Lisa R. Weddle
                                                                            Attorneys for Defendant
                    18                                                      BMW of North America, LLC
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                    2
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                  CASE NO. 2:20−CV−07581 JAK (SKX)
                                                                                          NOTICE OF APPEARANCE
              Case 2:20-cv-07581-JAK-SK Document 20 Filed 08/13/21 Page 3 of 3 Page ID #:291



                     1                                 CERTIFICATE OF SERVICE
                     2           I, the undersigned, declare that I am over the age of 18 and am not a party to
                     3   this action. I am employed in the City of Los Angeles, CA; my business address is
                     4   Morgan, Lewis & Bockius LLP, 300 South Grand Avenue, Twenty-Second Floor,
                     5   Los Angeles, CA 90071.
                     6           On the date below, I served a copy of the foregoing document entitled:
                     7                              NOTICE OF APPEARANCE
                     8   on the interested parties in said case as follows:
                     9                                       Served Electronically
                    10                                Via the Court’s CM/ECF System
                    11           I declare under penalty of perjury under the laws of the United States of
                    12   America that the foregoing is true and correct. I declare that I am employed in the
                    13   office of a member of the Bar of this Court, at whose direction the service was
                    14   made.
                    15           This declaration is executed in Los Angeles, California on August 13, 2021.
                    16                                    /s/ Behrouz Shareghi Arani
                                                           Behrouz Shareghi Arani
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                     3
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                 CASE NO. 2:20−CV−07581 JAK (SKX)
                                                                                         NOTICE OF APPEARANCE
